Citation Nr: 0329592	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  95-40 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for tinnitus of the 
right ear for the period from December 20, 1991 until June 9, 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania, which granted service connection for tinnitus 
of the right ear as part of the already service-connected 
disability of defective hearing of the right ear, with a 
mastoidectomy scar and assigned a noncompensable (zero 
percent) evaluation.  The veteran disagreed arguing that a 
separate rating should have been assigned for his tinnitus.  

In a July 1997 rating decision, the RO granted a separate 
noncompensable evaluation for tinnitus effective December 20, 
1991, the date of receipt of the veteran's tinnitus service 
connection claim.  The veteran continued his appeal arguing 
that his right ear tinnitus warranted a 10 percent rating.  
In February 1998, the Board remanded the case to the RO for a 
hearing, which was held before the undersigned in July 1998.  
In a March 2000 rating decision, following a Board remand in 
November 1998, the RO continued the noncompensable rating for 
right ear tinnitus from December 20, 1991 to June 9, 1999, 
and granted a 10 percent rating for the veteran's right ear 
tinnitus as of June 10, 1999, which was the effective date of 
revision of the rating criteria for tinnitus.  In a September 
2000 decision, the Board denied entitlement to rating in 
excess of 10 percent for tinnitus of the right ear for the 
period on and after June 10, 1999, and also denied a 
compensable rating for tinnitus of the right ear for the 
period from December 20, 1991 to June 9, 1999.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) as to that portion of the 
September 2000 Board decision that denied a compensable 
disability rating for the period of December 20, 1991, to 
June 9, 1999, for tinnitus of the right ear.  In an order 
dated in March 2003 the Court vacated that portion of the 
Board decision, and remanded the claim to the Board for 
readjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  During the period from December 20, 1991, to June 9, 
1999, the veteran's tinnitus was manifested by a constant 
high-pitched ring in his right ear; the tinnitus was 
persistent.  


CONCLUSION OF LAW

The criterion for a 10 percent rating for tinnitus of the 
right ear for the period from December 20, 1991, to June 9, 
1999, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1 (2003); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); Wanner v. Principi, 17 Vet. App. 
4 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

After the Board's September 2000 decision in this case, the 
Congress, in November 2000, enacted the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Nov. 9, 2000).  The VCAA codified certain notice 
and duty-to-assist requirements and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002).  VA subsequently issued its implementing 
regulation at 38 C.F.R. § 3.159 (2003).  

Pursuant to the Court's remand, the issue of entitlement to a 
compensable evaluation for tinnitus of the right ear for the 
period from December 20, 1991 until June 9, 1999, is now 
pending before the Board.  As to the fulfillment of the 
notice and assistance provisions of the VCAA in this case, 
the veteran was provided multiple VA examinations during the 
rating period and has submitted evidence and argument in 
support of his claim.  Through the October 1995 statement of 
the case, he was informed of the criteria for a compensable 
rating for tinnitus as in effect prior to revisions to the VA 
Schedule for Rating Disabilities (Rating Schedule) pertaining 
to tinnitus that became effective June 10, 1999.  By virtue 
of the Court's March 2003 order, the veteran has been made 
aware of the Court's holding in Wanner v. Principi, 17 Vet. 
App. 4 (2003).  In the Wanner case, the Court invalidated the 
portion of the pre-June 10, 1999, rating criteria for 
tinnitus that imposed a trauma requirement for a compensable 
rating for tinnitus.  (It was the lack of evidence of trauma 
that was the basis of the Board's prior denial of service 
connection for tinnitus.)  Neither the veteran nor his 
representative has suggested there is any outstanding 
evidence that could be pertinent to this claim, and the 
veteran's representative has requested that the Board refer 
to arguments made before the Court in support of the claim.  
In view of the Board's decision, it finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Background and Analysis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Rating 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  

The RO received the veteran's claim for service connection 
for tinnitus of the right ear on December 20, 1991, granted 
the service connection claim and assigned a noncompensable 
rating from that date to June 9, 1999.  It is the veteran's 
disagreement with the noncompensable rating that led to this 
appeal.  

As it was in effect during the period in question, the Rating 
Schedule provided that a maximum evaluation of 10 percent was 
warranted in cases of tinnitus that is persistent as a 
symptom of a head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  This 
diagnostic code also made reference to 38 C.F.R. § 4.124a, 
Diagnostic Code 8046, which permits consideration of an 
evaluation of 10 percent for tinnitus recognized as 
symptomatic of a properly diagnosed cerebral 
arteriosclerosis, with a rating in excess of 10 percent for 
cerebral arteriosclerosis, with such symptoms as tinnitus, 
allowed under 38 C.F.R. § 4.128, Diagnostic Code 9305 only in 
cases of a diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.  

The veteran has argued that the rating criteria requiring 
that tinnitus be acquired as a result of head injury, 
concussion or acoustic trauma for the award of a compensable 
rating unlawfully limited payment of compensation under 38 
U.S.C. § 1131.  This was the argument accepted by the Court 
in Wanner v. Principi, 17 Vet. App. 4, 17-18 (2003), wherein 
it invalidated 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998) 
insofar as it required tinnitus to be a symptom of head 
injury, concussion or acoustic trauma, which resulted in 
"persistent" tinnitus remaining as the sole criterion for a 
10 percent rating for tinnitus.  

While the RO and the Board in its vacated September 2000 
decision denied entitlement to a compensable rating for the 
veteran's right ear tinnitus on the basis that it was not 
shown to be a result of head injury, concussion or acoustic 
trauma, review of the record shows that at VA audiological 
examinations in April 1992, June 1993 and September 1993 the 
veteran reported a constant, high-pitched ringing in his 
right ear.  Additionally, before RO hearing officers in 1993 
and 1996 and before the undersigned in 1998, the veteran 
described his right ear tinnitus as a constant loud ringing 
that had progressed over the years.  Based on the examination 
reports and hearing testimony, the Board finds that 
throughout the period from December 20, 1991, to June 9, 
1999, the veteran's tinnitus was manifested by a constant 
high-pitched ring in his right ear.  There is no question 
that the constancy of the veteran's symptoms qualifies his 
right ear tinnitus as "persistent".  The remaining sole 
criterion for a 10 percent rating for tinnitus under 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998) has therefore 
been met.  See Wanner at 17-18.  

No higher rating is available for the veteran's right ear 
tinnitus under any other diagnostic code.  A higher rating 
would require the presence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.  There is no 
indication in the record, nor does the veteran contend, that 
he has service-connected cerebral arteriosclerosis, thereby 
precluding consideration of a higher rating for the tinnitus. 

Fenderson considerations

The veteran's appeal concerning tinnitus of the right ear 
arises from the original assignment of a disability rating.  
With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO, in granting a separate rating for tinnitus, assigned 
the veteran an effective date of December 20, 1991, the date 
of receipt of the veteran's claim for service connection for 
tinnitus of the right ear.  The question to be answered by 
the Board is whether different disability ratings should be 
assigned for different periods of time between December 20, 
1991, and June 9, 1999.  

Review of the medical and testimonial evidence reflects that 
the veteran's tinnitus has been described as continuous high-
pitched ringing in the right ear throughout the appeal 
period, which establishes that it was persistent and thereby 
warrants the 10 percent rating effective from December 20, 
1991 to June 9, 1999.  

ORDER

Entitlement to a 10 percent rating for tinnitus of the right 
ear from December 20, 1991, to June 2, 1999, is granted 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



